Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the supplied copy is informal and contain casual inaccuracies indicative of the drawings being draft in nature. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nagao (US 2008/0212415).
With regard to claim 1 Nagao discloses a micro-electromechanical system (MEMS) driving arrangement for an electronic device comprising: a driven wheel (40); a driving actuation assembly (20, 30) for causing rotation of the driven wheel (40); an indicator assembly (2, 3, 60) comprising an indicator (2); and a force absorbing assembly (50) coupled intermediate the indicator assembly and the driven wheel (40); whereby a force acting upon the indicator assembly is absorbed by the force absorbing assembly so as to inhibit rotation of the driven wheel relative to the driving actuation assembly (paragraphs 103,104, 131,132).

With regard to claim 2 Nagao discloses the micro-electromechanical systems (MEMS) driving arrangement for an electronic device as claimed in claim 1, wherein the force absorbing assembly (50) physically connects the indicator assembly (2) to the driven wheel (40).

With regard to claim 3 Nagao discloses the micro-electromechanical systems (MEMS) driving arrangement for an electronic device as claimed in claim 1, wherein the force absorbing assembly (50) comprises one or more springs (50) coupling the indicator assembly (2, 3, 60) to the driven wheel (40).

With regard to claim 4 Nagao discloses the micro-electromechanical systems (MEMS) driving arrangement for an electronic device as claimed in claim 3, wherein each of the one or more springs (50) has a respective first end and second end (figure 6), and wherein the first end of the each of the one or more springs (50) is coupled to the driven wheel (40) and the second end of the each of the one or more springs is coupled to the indicator assembly (2, 3, 60).

With regard to claim 5 Nagao discloses the micro-electromechanical systems (MEMS) driving arrangement for an electronic device as claimed in claim 1, wherein: the driven wheel (40) is in the form of a ring (40 figure 6) having an inner edge and an outer edge and wherein the driving actuation assembly (20, 30) engages the outer edge of the driven wheel (40); and the indicator assembly (2, 3, 60) comprises an outer wheel edge (3, 60) and the force absorbing assembly (50) is coupled between the inner edge of the driven wheel and the outer wheel edge of the indicator assembly (figure 6).

With regard to claim 6 Nagao discloses the micro-electromechanical systems (MEMS) driving arrangement for an electronic device as claimed in claim 5, wherein the indicator assembly (2, 3, 60) comprises an indicator wheel (3, 60) and wherein the force absorbing assembly (50) couples the inner edge of the driven wheel (40) to an outer edge of the indicator wheel (60).

With regard to claim 7 Nagao discloses the micro-electromechanical systems (MEMS) driving arrangement for an electronic device as claimed in claim 6, wherein the force absorbing assembly (50) is coupled between the inner edge of the driven wheel (40) and the outer edge of the indicator wheel (60).

With regard to claim 8 Nagao discloses the micro-electromechanical systems (MEMS) driving arrangement for an electronic device as claimed in claim 1, wherein the indicator assembly (2, 3, 60) comprises an indicator wheel (60) and the force absorbing assembly (50) is coupled intermediate the driven wheel (40) and the indicator wheel (60).

With regard to claim 9 Nagao discloses the micro-electromechanical systems (MEMS) driving arrangement for an electronic device as claimed in claim 8, wherein the force absorbing assembly (50) comprises one or more springs (50) coupling the indicator wheel (60) to the driven wheel (40).

With regard to claim 10 Nagao discloses the micro-electromechanical systems (MEMS) driving arrangement for an electronic device as claimed in claim 9, wherein a first end of the one or more springs (50) is coupled to the indicator wheel (60) and a second end of the one or more springs (50) is coupled to the driven wheel (40).

With regard to claim 11 Nagao discloses the micro-electromechanical systems (MEMS) driving arrangement for an electronic device as claimed in claim 1, wherein the force absorbing assembly (50) is the only structure that completes the direct coupling between the indicator assembly (2, 3, 60) and the driven wheel (40).

With regard to claim 12 Nagao discloses the micro-electromechanical systems (MEMS) driving arrangement for an electronic device as claimed in claim 11, wherein the force absorbing assembly (50) comprises one or more springs (50), and but for the one or more springs (50), the indicator assembly (2, 3, 60) would not rotate when the driven wheel rotates (the spring accumulates force when starting from a dead stop, without the spring to accumulate energy the system have exceed the torque of the drive unit at start causing slippage or seizure)

With regard to claim 13 Nagao discloses the micro-electromechanical systems (MEMS) driving arrangement as claimed in claim 12, comprising: a first attachment member (41 or corresponding structure on 50) intermediate the driven wheel (40) and a first end of the force absorbing assembly (50); and a second attachment member intermediate the indicator assembly (inner attachment point of 50; 2, 3, 60 see figures 6, 11) and the second end of the force absorbing assembly (50; the spring 50 is attached at opposite ends using a bend in the spring engaging a retention structure of each 40 and 60).

With regard to claim 14 Nagao discloses the micro-electromechanical systems (MEMS) driving arrangement as claimed in claim 13, wherein the force absorbing assembly (50c, d - figure 23) comprises a first spring (50c or 50d) and at least a second spring (50d or 50d), and wherein the microelectromechanical systems (MEMS) driving arrangement comprises: a first attachment member intermediate (336B, or 336c) the driven wheel (33b o4 33c) and a first end of the first spring (50c or 50d), and a second attachment member (at center of 50c or 50d) intermediate the indicator assembly (33c or 33b) and the second end of the first spring (50c or 50d); and a third attachment member (at center of 50d or 50c) intermediate the driven wheel (33b or 33c) and a first end of the at least second spring (50d or 50c), and a fourth attachment member (336c or 335b) intermediate the indicator assembly (33c or 33b) and the second end of the at least second spring (50d or 50c).

Conclusion
This is a continuation of applicant's earlier Application No. 17079589.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9-11-22
/SEAN KAYES/Primary Examiner, Art Unit 2844